Name: Council Regulation (EEC) No 1027/81 of 9 April 1981 on the trade arrangements applicable to African, Caribbean and Pacific States which failed to ratify the Second ACP-EEC Convention by 1 January 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4 . 81 Official Journal of the European Communities No L 105/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1027/81 of 9 April 1981 on the trade arrangements applicable to African , Caribbean and Pacific States which failed to ratify the Second ACP-EEC Convention by 1 January 1981 THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 January 1981 to the date on which the Convention becomes applicable, or to 30 June 1981 at the latest, the trade arrangements applicable to the ACP States, listed in the Annex, which had not completed the procedures referred to in Article 182 of the Convention by 1 January 1981 shall be as set out in Chapters 1 and 2 of Title I of the Convention as well as in Regulation (EEC) No 435/80 (*), as last amended by Regulation (EEC) No 3486/80 (2 ). However, the trade arrangements between the States listed in the Annex hereto and Greece shall be those set out in Regulation (EEC) No 439/81 (3 ). Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Second ACP-EEC Convention signed at Lome on 31 October 1979, hereinafter referred to as 'the Convention ', entered into force on 1 January 1981 ; Whereas, in the case of certain ACP States which had not completed the procedures referred to in Article 182 of the Convention by the date of its entry into force, the Convention becomes applicable only on the first day of the second month following completion of those procedures ; Whereas, in order not to disrupt trade patterns , the trade arrangements provided for in the said Conven ­ tion should be implemented autonomously for the period 1 January 1981 to the date on which the Convention becomes applicable or to 30 June 1981 at the latest, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 April 1981 . For the Council The President D. F. van der MEI (') 0 | No L 55 , 28 . 2 . 1980 , p . 4 . (') O") No L ?65, 31 . 12 . 1980 , p . 2 . (  ») O'j No L .SJ , 27 . 2 . 1981 , p . 19 . No L 105/2 Official Journal of the European Communities 16 . 4 . 81 ANNEX List of ACP States which had not deposited their instruments of ratification under the Second ACP-EEC Convention by 1 January 1981 Date of application of the Convention Nigeria  Chad  Mauritania  Gabon Equatorial Guinea Kenya Liberia Sao Tome and Principe Solomon Islands Somalia 1 March 198 1 March 198 1 March 198 1 March 198 1 March 198 1 March 198 1 March 198 1 March 198 1 April 1981 1 April 1981 1 April 1981 1 April 1981 Trinidad and Tobago Bahamas The Congo Jibuti Kiribati